DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for receiving” and “image processing unit for generating” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 17 recites a “computer program product comprising a computer program which can be loaded directly into a memory unit of a control unit…with program sections”.  It appears that this claim is pure software and is thus non-statutory.  Though 
Claim 18 recites “computer-readable medium having stored thereon program sections”.  A “computer-readable medium” can be interpreted to be a structural term, such as a “hard drive’ or “memory”, but may also be interpreted as a non-statutory, non- structural term, such as a “signal”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helm et al. (US 2015/0078647).
Regarding claim 1, Helm et al. discloses a method of medical imaging for representing a 3D volume with at least one foreign object introduced into a tissue (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1), which foreign object comprises at least 
providing a 3D volume containing voxels of the at least one foreign object and voxels of tissue surrounding the at least one foreign object (“By rotating the x-ray source and the detector around the subject 14, a plurality of 2D projections of the region of interest is acquired at block 500 of FIG. 7. The projections can be processed by CBCT reconstruction software to obtain the 3D image of the corresponding anatomy of the subject 14” at paragraph 0056, line 4; the anatomy includes the implant as shown in Figures 5A-5F); 
identifying the voxels of the at least one foreign object by application of a processing rule (“To determine whether a cluster of voxels is an artifact of an implant (i.e., an implant candidate), such as a metallic or ceramic screw or other implant, various factors or characteristics of the cluster can be compared with corresponding characteristics of artifacts from a potential implant, at block 504. Characteristics that can 
segmenting the voxels of the at least one foreign object from the voxels of the tissue surrounding the at least one foreign object while maintaining the 3D volume (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35); 
generating a synthetic volume from a residual volume and the volume of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence); and 
representing the synthetic volume on a display device using a windowing system (“If an implant is identified, then the image of the implant overlaid on a CT slice, such as in FIG. 6, can be shown on the display at block 620. The user can be prompted to either accept or reject the overlaid implant image at block 606. If the user accepts the implant image, the implant image can be saved at block 608. If the user rejects the implant image, the user can edit the implant image at block 610. Editing of the implant image at block 610 can include adding or removing colorization of the implant, changing the 
Regarding claim 2, Helm et al. discloses a method wherein the at least one foreign object is segmented into its individual foreign objects in a second segmentation step (“Based on the comparison, voxels potentially related to an implant artifact are selected on a CT slice at block 506 and grouped into an implant candidate (or artifact candidate for an implant) at block 508” at paragraph 0057, line 35; as shown in Figure 6, the single implant candidate is segmented and the resulting matched implant image is displayed and differentiated from any other implant hardware such as the fixation rod).
Regarding claim 7, Helm et al. discloses a method wherein the voxels of the at least one individual foreign object are assigned to a tool, a screw, a hollow screw, a nail, a plate, a connecting structure (“The implant 200 is a pedicle screw (two pedicle screws 200 are shown in FIG. 3). The pedicle screw 200 includes a head 206 and a threaded shaft 202 having a longitudinal axis A. The pedicle screws 200 are inserted through the pedicle such that their axes are directed toward the apex of the vertebral body 91. The head of the screw 206 is captured by a receiver or seat 204 that is also used for 
Regarding claim 8, Helm et al. discloses a method wherein the at least one foreign object in the representation of the synthetic volume on the display device is supplemented by an adapted model of the at least one foreign object, individual foreign object and individual foreign object component, or is overlain by the representation of an adapted model of the at least one foreign object (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence).
Regarding claim 13, Helm et al. discloses a method wherein the positions and/or orientations of the foreign objects, of the individual foreign objects (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence) or of the individual foreign object components with respect to one another are represented.
claim 14, Helm et al. discloses a method wherein a subset of the foreign objects or a subset of the individual foreign objects or a subset of the individual foreign object components is taken into account in the calculation of the windowing (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” at paragraph 0057, second to last sentence).
Regarding claim 15, Helm et al. discloses a device for carrying out the method according to claim 1, the device comprising: 
a device for receiving a 3D volume containing the at least one foreign object (“The present teachings provide a computer-implemented method of implant detection includes receiving a three-dimensional (3D) image of an anatomy portion of a patient from computed tomography (CT) projections of the patient in an image processing computing system” at paragraph 0007, line 1); 
a computer with a memory unit (“computing system 22, which can be the same as the image processing computing system 100 shown in FIG. 2 . . . = The computing system 22 can include a variety of computer-readable media” at paragraph 0035, line 1); 
an image processing unit for generating a 3D view of the 3D X-ray volume with variable 3D views and for defining sectional planes for sectional image representations (“In one example, a model can be generated using the acquired image data. The model can be a three-dimensional (3D) volumetric model generated based on the acquired 
a graphical user interface with an image output unit (“Displayed image data 18 can be displayed on a display device 20, and additionally, can be displayed on a display device 32a associated with an imaging computing system 32” at paragraph 0033, line 6) and an input unit for the image processing unit and a control unit for changing the sectional planes (“In one example, the computing system 22 can include an input device 24, such as a keyboard, and one or more processors 26 (the one or more processors can include multiple-processing core processors, microprocessors, etc.) that can be incorporated with the computing system 22. The input device 24 can include any suitable device to enable a user to interface with the computing system 22” at paragraph 0036, line 1).
Regarding claim 16, Helm et al. discloses a device wherein the received 3D volume is the result of a reconstruction from measurement data of a modality from a 
Regarding claim 17, Helm et al. discloses a computer program product comprising a computer program which can be loaded directly into a memory unit of a control unit (“The computer-readable media can be any available media that can be accessed by the computing system 22 and can include both volatile and non-volatile media, and removable and non-removable media. The computer-readable media can include, for example, computer storage media and communication media. Storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, Digital Versatile Disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store computer-readable instructions, software, data structures, program modules, and other data and which can be accessed by the computing system 22” at paragraph 0035, line 3) of a conical beam computer tomograph, in particular a C-arm X-ray device (“x-ray computed tomography (CT), including cone beam CT (CBCT) and in other imaging methods using an x-ray source” at paragraph 0029, line 2; “It should be noted, however, that the present teachings could be applicable to any appropriate imaging device, such as a C-arm imaging device” at paragraph 0027, line 7), with program sections that cause the conical 
Regarding claim 18, Helm et al. discloses a computer-readable medium having stored thereon program sections which can be read in and executed by a computer unit (“The computer-readable media can be any available media that can be accessed by the computing system 22 and can include both volatile and non-volatile media, and removable and non-removable media. The computer-readable media can include, for example, computer storage media and communication media. Storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, Digital Versatile Disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store computer-readable instructions, software, data structures, program modules, and other data and which can be accessed by the computing system 22” at paragraph 0035, line 3)in order to perform the method according to claim 1 when the program sections are executed by the computer unit.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. and Stayman et al. (US 2014/0010431).
Regarding claim 3, Helm et al. discloses the elements of claim 2 as described above.
Helm et al. does not explicitly disclose that the individual foreign objects of the at least one foreign object are segmented in a third segmentation step into the individual foreign object components of the individual foreign objects.
Stayman et al. discloses a method in the same field of endeavor of metal artifact detection wherein the individual foreign objects of the at least one foreign object are segmented in a third segmentation step into the individual foreign object components of the individual foreign objects (“a unilateral two-component polyaxial screw” at paragraph 0093, line 3; “Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” At paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the individual component identification as taught by Stayman et al. in the system of Helm et al. to be able to therefore accurately identify the positioning of each component relative to the patient’s anatomy for better visualization and evaluation of the image data.
Regarding claim 4, the Helm et al. and Stayman et al. combination discloses a method wherein the segmentation of the voxels of the at least one foreign object, the 
Regarding claim 5, the Helm et al. and Stayman et al. combination discloses a method wherein the segmentation of the at least one foreign object into individual foreign objects and the segmentation of the individual foreign objects into the individual foreign object components take place using information about their geometric shape (“In the case of pedicle screws, for example, the database can include the composition, size, shape and orientation relative to vertebral bodies in exemplary spinal fixation or other spinal corrective procedures as well as expected artifact shapes, sizes, brightness, attenuation, density, etc., for comparison” Helm et al. at paragraph 0057, line 30; “Component model source 106 may be a source adapted to provide a component model. The component model may be a model of the component. The component model may define parameterization characteristics and registration characteristics of the component. Parameterization characteristics may be 
Regarding claim 10, Helm et al. discloses the elements of claim 1 as described above.
Helm et al. does not explicitly disclose the representations of the individual foreign objects and of the individual foreign object components are identified.
Stayman et al. discloses a method in the same field of endeavor of metal artifact detection wherein the representations of the individual foreign objects and of the individual foreign object components are identified (“a unilateral two-component polyaxial screw” at paragraph 0093, line 3; “Using the unconstrained objective function, processor 108 may construct a model of the object containing the component based on the unconstrained objective function and the image data (block 210).” At paragraph 0041; as each component is modeled, the polyaxial screw is therefore separated into its individual components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the individual component identification as taught by Stayman et al. in the system of Helm et al. to be able to therefore accurately identify the 
Regarding claim 11, the Helm et al. and Stayman et al. combination discloses a method wherein the representations of the individual foreign objects and individual foreign object components are identified by coloring (“The image of the implant can be a wire or solid CAD drawing or other digital rendering of the implant and include colorization of a contour of the image or filler colorization of the image of the implant with selected degrees of transparency, contrast and shades of color to enhance recognition and identification of the image of the implant on the CT slice” Helm et al. at paragraph 0061, last sentence).
Regarding claim 12, the Helm et al. and Stayman et al. combination discloses a method wherein the representations of the boundaries of the foreign objects, of the individual foreign objects and individual foreign object components are identified (“A stylized, CAD, graphical or other image of the selected implant 200' can be overlaid and registered with the determined orientation and location on the CT slice at block 514, as also shown in FIG. 6. The image of the selected implant can be rendered in a selectable color and with a selectable degree of transparency at block 516” Helm et al. at paragraph 0057, second to last sentence; see Figure 6 of Helm et al.; “Bottom) Unilateral two-component polyaxial screw. The window and level for all images is 500 and 150 HU, respectively. The overlay in the true image (left) shows the true pose of the component(s), whereas that in the KCR reconstruction (right) shows the pose as estimated by the simultaneous registration and reconstruction process” Stayman et al. .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. and Helm et al. (US 2020/0297425, hereinafter Helm ‘425).
Helm et al. discloses the elements of claim 1 as described above.
Helm et al. does not explicitly disclose that the method is carried out by learning algorithms. 
Helm ‘425 teaches a method in the same field of endeavor of implant segmentation, wherein the method is carried out by learning algorithms (“The image data may also be used for viewing a location and orientation of the screw 150, when in the image data. Thus, as discussed further herein, a neural network may be used to automatically identify the boundaries of the imaged portions, such as the screw 150, to segment the image data” at paragraph 0084, line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the machine learning segmentation as taught by Helm ‘425 in the system of Helm et al. to automatically identify the shape of the imaged implant for subsequent processing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Helm et al. and Stayman et al. as applied to claim 3 above, and further in view of Bal et al. (“A radial adaptive filter for metal artifact reduction”).

The Helm et al. and Stayman et al. combination does not explicitly disclose that the segmentation of the at least one foreign object into individual foreign objects and the segmentation of the individual foreign objects into individual foreign object components take place using a structure tensor.
Bal et al. teaches a method in the same field of endeavor of metal artifact processing, wherein the image processing take place using a structure tensor (“The filter is of Gaussian type and anisotropic by design. The two widths of the filter adapt to the size and orientation of the local structure tensor at each pixel” at section 2, line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the artifact filtering as taught by Bal et al. in the segmentation process of the Helm et al. and Stayman et al. combination as it “corrects mild metal-artifacts with a minimum of image degradation.” (Bal et al. at section 1, last paragraph, line 1), which allows for a cleaner image for subsequent segmentation.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662